Miles, Superior Judge,
dissenting. It is not my intention to write a dissenting opinion in this case, but simply to state briefly some of the grounds upon which I base my dissent, that it may not appear that my failure to concur with the majority-is without some substantial authority.
There is no question of fraud, accord and satisfaction, estoppel or other special defence in the case, or at least as the majority opinion leaves it, except that of a substituted contract for the one made by the president who had the right to malee the contract upon which the plaintiff sues, because the same was reasonable, and was within the power of the corporation to make. Royalton v. Royalton Turnpike Co., 14 Vt. 311; Hunneman v. Fire District, 37 Vt. 40; Wail v. Windham County Mining Co., 37 Vt. 608; Carney v. New York Life Ins. Co., 162 N. Y. 453, 57 N. E. 78, 49 L. R. A. 471, 76 Am. St. Rep. 347, cited by the majority. It was reasonable, for no corporation would wish to employ an attorney for its general counsel who could afford to give up his general practice for not more than one year’s employment, and no attorney capable of acting in that capacity would relinquish his general practice for such a term. The argument of the majority is to the effect that the president had the power to make it, and, in their conclusions finally made, they assume that he had the power to make it and that it was a valid contract for the full term.
The plaintiff’s contract made with the president' being a valid contract, the burden was upon the defendant to show the substituted contract. That was a question of fact and not of law, and was for the determination by the trier of fact. Both parties at the close of the evidence moved for a verdict, and, upon inquiry by the court, stated that there was nothing for the jury. This was a submission of’the question of fact in dispute to the court; Davis v. St. Albans, 42 Vt. 585; Robinson v. Larabee, 58 Vt. 652, 5 Atl. 512; Mascott v. Ins. Co., 69 Vt. 116, 37 Atl. 255; and the verdict should be upheld if there is any *402evidence to sustain it; Robinson v. Larabee, supra; Mascott v. Ins. Co., supra.
There was evidence to sustain it, viz.: That the president could and did make the contract by virtue of the power specially vested in him by the by-laws; that there was no evidence of special power vested in the executive committee by the by-laws or' elsewhere, giving them authority to make" or change a contract with the general counsel; that there was no evidence tending to show any consideration for the substituted contract, and •the evidence tended to show that there was no meeting of the minds of the contracting parties, and the evidence further tended to show, that the plaintiff went on and performed the 'contract as originally agreed upon and in'no different manner, varied only by the plaintiff in that he forbore to collect his wages as provided for in the original contract.
The receipts in full of the plaintiff, his failure to insist .upon payment in full at the end of each month and his failure to notify somebody that he did not assent to the action of the executive committee, is made the basis upon which the majority hold that the plaintiff entered into a substituted contract. That without explanation or contradiction might be sufficient to raise an implied substitution of contract and justify the conclusion reached by the majority, but. it is not conclusive to the exclusion of contradiction or explanation.
In the first place, the plaintiff did give notice to the one Avith Avhom he made the contract that he would not consent to the change of compensation, and the case is barren of any testimony that he ever did consent, except the receipts, and those are open to explanation, and even contradiction. Burnap v. Patridge, 3 Vt. 144; Giddings v. Munson, 4 Vt. 308; Sparhawk v. Admr. of Buell et al., 9 Vt. 41; McDaniels v. Lapham, 21 Vt. 222; Hitt v. Slocum, 37 Vt. 524; Earle v. Wallingford, 44 Vt. 367; Bennett v. Flanagan, 54 Vt. 549; and other cases in Vermont unnecessary to quote, as the foregoing clearly show the settled law of the State.
The receipt and the acts of the plaintiff relied upon by the defendant are fully explained by what took place between the plaintiff and the president when the plaintiff first learned of the vote of the executive committee. The plaintiff said: “I can’t perform the work of the general counsel for six thousand *403dollars, I can do better,” to which the president replied: “You go along with the contract at that rate and perform this contract and you shall be paid precisely as your contract calls for.” The plaintiff in this same conversation further said: “When the vouchers come in for the next monthly installment it will be for a smaller sum and it won’t answer for me to accept that smaller sum, because they will claim that I have bound myself by so doing.” To this the president replied:. “You accept whatever they pay, no matter if it is no more than ten dollars and I say to you, that your salary shall be paid in full precisely according to the contract.” This was undisputed, and at the time this took place between the plaintiff and the president, the president was the owner of a majority of the stock of the defendant company.
It is upon the strength of the foregoing that the majority hold that the court below erred in finding that the original contract still existed and in rendering judgment upon such finding, and that it should have found that a substituted contract was made taking the place of the original contract. With this view I cannot concur and therefore dissent, not only for the reasons above stated but for the additional reasons stated in my former dissenting opinion read some time ago in open court.
I think the' cáse of Kelly v. Jersey City Co., 74 N. J. L. 734, 67 Atl. 108, is clearly against the contention of the majority. They try to explain it away by saying that in that case the plaintiff protested to the bookkeeper who had charge of the pay-roll, while in this case the plaintiff protested to the' president, the logic of which I am too obtuse to appreciate and which to my mind is a distinction without a difference. I would affirm the judgment below.